               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

ADAM R. MERKEL,

                      Plaintiff,
                                                        Case No. 19-CV-712-JPS
v.

WAUKESHA COUNTY, WAUKESHA
COUNTY SHERIFF DEPARTMENT,                                              ORDER
and OFFICER SHAWN RIEGE,

                      Defendants.


       Plaintiff Adam R. Merkel (“Merkel”), who is incarcerated at the

Kettle Moraine Correctional Institution, proceeds in this matter pro se. He

filed a complaint alleging that the defendants violated his constitutional

rights. (Docket #1). This matter comes before the Court on Plaintiff’s motion

to proceed in forma pauperis. (Docket #2). Plaintiff has been assessed and

paid an initial partial filing fee of $64.84. 28 U.S.C. § 1915(b)(4).

       The court is required to screen complaints brought by prisoners

seeking relief against a governmental entity or an officer or employee of a

governmental entity. 28 U.S.C. § 1915A(a). The court must dismiss a

complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from

such relief. Id. § 1915A(b).

       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900

(7th Cir. 1997). The court may, therefore, dismiss a claim as frivolous where
it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations

“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual


                                  Page 2 of 8
allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N.

Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446

U.S. 635, 640 (1980). The court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       Merkel alleges that on December 22, 2017, he was at home in Lannon,

Wisconsin when his wife called 911 because he had been drinking around

their children. Officers from the Waukesha County Sheriff’s Department

and the Town of Lisbon Police Department were dispatched to his home.

Merkel initially allowed the officers to enter his home, but then asked them

to leave, which they refused to do. Three of Merkel’s children had gone over

to a neighbor’s house before the officers arrived. The officers went to the

neighbor’s house to check on the children, and they were uninjured.

Merkel’s fourth child was with him in the home, also uninjured.

       The officers asked Merkel to submit to a breathalyzer test and Merkel

refused. Merkel was then placed under arrest for disorderly conduct for

having banged on the neighbor’s door before the police arrived. During the

arrest, officers tackled Merkel to the ground, and his hands were under his

body while the officers tried to handcuff him. An unnamed female officer

threatened to tase Merkel so that other officers could get handcuffs on him,


                                   Page 3 of 8
but the taser was not ultimately used. After both cuffs were on, defendant

Shawn Riege (“Riege”), an officer in the Waukesha County Sheriff’s

Department, assaulted Merkel by kneeing him in the face multiple times for

roughly two minutes. Merkel was totally defenseless. He sustained injuries

to his mouth and right eye. Merkel believes Riege assaulted him because he

felt a personal need to punish Merkel for drinking around children.

       Riege apparently later accused Merkel of biting him during the

arrest. Merkel alleges this did not happen; instead, Riege “hurt himself in

the process [of assaulting Merkel] and covered it up by saying he was ‘bit.’”

(Docket #1 at 3). Merkel has since been charged with, and convicted of,

battery or threat to a law enforcement officer in Waukesha County Circuit

Court, Case No. 17CF1828.

       On these allegations, Merkel seeks to bring a claim for damages

based on the physical assault and his wrongful arrest and conviction. He

asks for money damages and for an injunction requiring police officers

within Waukesha County to wear body cameras that are always turned on.

       Plaintiff’s claims cannot proceed. As to the Waukesha County

defendants, Merkel can proceed against them on a constitutional claim only

if he sufficiently alleges that the municipality itself, as opposed to one of its

officers, caused his constitutional violation. See Monell v. Dep’t of Soc. Servs.

of City of N.Y., 436 U.S. 658 (1978). Monell provides an avenue for relief

against a governmental entity for constitutional violations that are caused

directly by a policy or custom of the governmental entity. Id. at 694. To

maintain a Section 1983 claim against a governmental entity, the plaintiff

must first identify a “policy or custom” attributable to governmental

policymakers. Gable v. City of Chicago, 296 F.3d 531, 537 (7th Cir. 2002) (citing

Monell, 436 U.S. at 691–94). A “policy or custom” may take one of three


                                  Page 4 of 8
forms: “(1) an express policy that, when enforced, causes a constitutional

deprivation; (2) a widespread practice that, although not authorized by

written law or express [governmental] policy, is so permanent and well

settled as to constitute a custom or usage with the force of law; or (3) an

allegation that the constitutional injury was caused by a person with final

policymaking authority.” Id. (quotation omitted). The plaintiff must also

demonstrate “the requisite causation,” which means that “the policy or

custom was the ‘moving force’ behind [his] constitutional deprivation.” Id.

      Merkel has not alleged that Waukesha County or its sheriff’s

department has an express policy that compels the assault of arrestees;

indeed, he does not allege that Riege acted in accordance with, or

contravention of, any policy at all. He also has not alleged that Waukesha

County or its sheriff’s department has a widespread practice of assaulting

arrestees; he only makes allegations about his individual experience.

Finally, he does not allege that any person with final policymaking

authority actually caused his injury. Instead, he alleges that Waukesha

County and its sheriff’s department do not use body cameras, which makes

it easier for rogue officers to get away with improper conduct. This is not

an allegation that a policy or practice of the county actually caused his

injury. He cannot proceed against the county defendants on this theory.

      The broader problem with Merkel’s claims, though, is that they are

barred by the Heck rule. The Court in Heck v. Humphrey held that a plaintiff

who has been convicted of a crime cannot maintain a Section 1983 claim

where “a judgment in favor of the plaintiff would necessarily imply the

invalidity of his conviction or sentence[,] . . . unless the plaintiff can

demonstrate that the conviction or sentence has already been invalidated.”

512 U.S. 477, 487 (1994). The Heck rule “is intended to prevent collateral


                                Page 5 of 8
attack on a criminal conviction through the vehicle of a civil suit.” McCann

v. Neilsen, 466 F.3d 619, 621 (7th Cir. 2006).

       As a general matter, a plaintiff who has been convicted of resisting

arrest or assaulting a police officer during the course of an arrest is not per

se Heck-barred from maintaining a Section 1983 action for excessive force

stemming from the same confrontation. McCann, 466 F.3d at 621 (citing

VanGilder v. Baker, 435 F.3d 689, 692 (7th Cir. 2006)). “A contrary conclusion

. . . would ‘imply that once a person resists law enforcement, he has invited

the police to inflict any reaction or retribution they choose, while forfeiting

the right to sue for damages.’” Id. (quoting VanGilder, 435 F.3d at 692). Thus,

it is possible that a civil judgment that Riege used excessive force in

effecting Merkel’s arrest would not necessarily imply the invalidity of

Merkel’s criminal conviction for assault.

       The same is true for false arrest claims. As the Seventh Circuit has

recognized, Heck does not bar all Section 1983 false arrest claims “because a

wrongful arrest claim, like a number of other Fourth Amendment claims,

does not inevitably undermine a conviction,” and therefore “one can have

a successful wrongful arrest claim and still have a perfectly valid

conviction.” Booker v. Ward, 94 F.3d 1052, 1056 (7th Cir. 1996); see also

Reynolds v. Jamison, 488 F.3d 756, 767 (7th Cir. 2007) (holding that a Section

1983 claim for false arrest was not Heck-barred despite the plaintiff’s

conviction for telephone harassment because “[w]hether Officer Darr had

probable cause to arrest [the plaintiff] has no bearing on the validity of his

subsequent guilty plea and criminal conviction”).

       However, the Seventh Circuit has also held that even where a claim

is theoretically compatible with the underlying conviction—like Merkel’s

excessive force and false arrest claims here—it may nevertheless be Heck-


                                  Page 6 of 8
barred “if specific factual allegations in the complaint are necessarily

inconsistent with the validity of the conviction.” McCann, 466 F.3d at 621

(citing Okoro v. Callaghan, 324 F.3d 488, 490 (7th Cir. 2003)). As the Seventh

Circuit explained in Okoro, “[i]t is irrelevant that [plaintiff] disclaims any

intention of challenging his conviction; if he makes allegations that are

inconsistent with the conviction’s having been valid, Heck kicks in and bars

his civil suit.” Okoro, 324 F.3d at 490. In other words, a plaintiff can plead

himself into a Heck bar by making allegations that necessarily imply the

invalidity of his conviction. For example, in Okoro, the Seventh Circuit held

that the plaintiff’s Section 1983 suit, in which he sought the return of gems

the police allegedly stole from him during a search of his residence that led

to his conviction on drug charges, was Heck-barred because his complaint

alleged that he was not selling drugs, an allegation that was inconsistent

with the validity of his drug conviction. Id.

       To determine whether a plaintiff’s claim is Heck-barred, the district

court must ask “not whether [the plaintiff] could have drafted a complaint

that steers clear of Heck . . ., but whether he did.” McCann, 466 F.3d at 622.

In this case, Merkel has pled himself into a Heck bar. He alleges that he never

threatened or assaulted Riege during the arrest; instead, Merkel alleges that

Riege gratuitously assaulted him because he believed Merkel needed to be

punished, Riege sustained an injury during the altercation, and then Riege

covered up the assault by accusing Merkel of biting him. These allegations

are inconsistent with his conviction for assault of an officer.

       Merkel cannot proceed on his claims of excessive force and false

arrest unless and until he successfully invalidates his conviction for assault

of an officer. He can do that either by appealing his criminal conviction or

filing a suit for habeas relief. Because Merkel can theoretically still have his


                                  Page 7 of 8
conviction overturned, thereby lifting the Heck bar, this case will be

dismissed without prejudice.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Docket #2) is GRANTED;

       IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED without prejudice because it is barred by the Heck rule;

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $285.16 balance

of the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to his trust account and forwarding payments to the Clerk of Court

each time the amount in the account exceeds $10 in accordance with 28

U.S.C. § 1915(b)(2). The payments shall be clearly identified by the case

name and number assigned to this case. If Plaintiff is transferred to another

county, state, or federal institution, the transferring institution shall

forward a copy of this Order along with his remaining balance to the

receiving institution; and

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where plaintiff is confined.

       The Clerk of Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 28th day of October, 2019.

                                   BY THE COURT:



                                   _____________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge



                                 Page 8 of 8
